Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/656,091 filed on 09/01/2022  Claim(s) 10 has been cancelled. Claims 1-9 and 11-21 is/are pending and have been examined.
Priority	
Claim(s) 4, 8, 16 claim “extracted captions are operable to be recorded on a blockchain”
Support for these limitation(s) are only found in PGPUB (US 2020/0053409) [0097]. And parent application now (US 10,455,266). Prior cases do not provide support for “blockchain”. Therefore, earliest priority date given to claims 4, 8, 16, and 9-14 (which are dependent on independent claim 8), is 10/25/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claim 15 recites:
	“wherein the at least one device provides for selection from a plurality of output formats for the extracted captions of the live broadcast, and/or the audio or video content;
	wherein the plurality of output formats include a spreadsheet, an audio file, and a text file;”
	
	Applicant’s specifications also PGPUB (US 2020/0053409):
[0020] b) MPG2SRT—MPG2SRT is a standalone program to extract closed captioning data embedded within an MPEG2 file. The extracted captions can be saved in a .srt format for use with directvobsub or similar application, or as a .SAMI file for use with Windows Media Player. http://www.htpctools.com/mpg2srt/

[0060] The extraction of the captions would occur in for any transmission of voice or speech, including audio-only broadcasts such as radio-type over the air, on the Internet or any connected network broadcasts utilizing text to speech methods. The term “voice broadcast” is used herein to include any transmission, whether audio-visual or audio alone, that broadcast voice or speech, on any medium.

[0067] The software operable on the interactive web platform or software operable on a remote computer device further include algorithms in the cloud platform, on the end user's computing device, and/or on one or more edge devices that are operable for the following functions: capture the end user profile and preferences with regards to WOI, modality of alerts, summarization levels of the CC and system housekeeping such as retention of recorded videos and audios; format the incoming stream of captions to a more user friendly and human readable format in any of the CC languages—captions are not assumed to be English only—and to use various dictionaries to properly format proper names, places, currencies, etc.; alert the user based on any existing or future modality of interest such as mobile device, a computing device of any type, a browser plug-in, an RSS Reader of any type, a toolbar add-on to a browser of any kind or an operating system feature capable of accepting one or more of the above modalities.

[0079] In one embodiment, the present invention is operable to create a quick survey based on captions and tags extracted from a video and/or audio source, and solicit customer feedback via either a TV or a mobile device. In one embodiment, TVs are operable for interactive viewing. A listener and/or viewer can click and select a tag in the closed captions shown on a TV screen during a program to participate in a survey. The survey through tags during a program captures relevant content, interest and demographics, and is more accurate and informative.

[0089] Also, preferably, an option under the graphical user interface of the interactive website portal provides the option for selecting an output format as a spreadsheet for date, time, network, and show, which allows a subscriber to quickly create macros for analytics to pivot around data. Additionally, as set forth hereinabove, the output format may further include a dashboard or other GUI for presenting the data as well as analysis thereof, including linking to live or archived social media content from the likes of Facebook or Twitter.

[0090] Thus, the present invention includes a method for finding and accessing desired audio content from audio content sources. The method steps include providing a server with a processing unit, the server is constructed, configured and coupled to enable communication over a network; the server provides for user interconnection with the server over the network using a computing device positioned remotely from the server; the server and personal computer running non-transitory computer-readable storage media with executable programs stored thereon; the personal computer monitoring a broadcast, the broadcast being any voice broadcast; the executable programs extracting captions from a broadcast in near real-time; aggregating the captions in a database; indexing the database content; searching the captions for a mention of at least one target text, herein termed a target mention; analyzing the results for desired content; indexing into the database to extract the desired content; thereby providing a method for quickly finding and accessing desired audio content from a large number of sources.

[0096] A system for extracting audio captions according to the present invention thus includes a server with a processing unit, a database, and a local machine tuned to at least one broadcast; the server constructed, configured and coupled to enable communication over a network; the server and database and the server and local machine interconnected over the network; the server and local machine running non-transitory computer-readable storage media with executable programs stored thereon; the executable programs of the local machine extracting captions from the broadcast and transmitting them to the server; the server executable programs storing, indexing and retrieving the captions in and from the database; thereby providing a system for local extraction of audio captions from a broadcast.


	Although Applicant’s specifications do appear have support for various data formats, like spreadsheet, audio, text. Specifications do not appear to provide support for providing selection for a plurality of output formats for extracted captions. Nor are the various output formats explicitly tied to output formats pertaining to extracted captions. For example, “selecting an output format as a spreadsheet” does not appear to be related to “extracted closed captions”, but rather the spreadsheet is “for data, time network, and show” which allows a subscriber to quickly create macros for analytics to pivot around data.
According to recitations above and Applicant’s specification, Applicant’s specifications may have support for parts of the limitation, formatting captions [0067], output format as a spreadsheet [0089], extracting audio captions [0096], etc., but not have adequate support in the Specifications when recited as a whole, as claimed. The Examiner could not readily find support in Applicant’s specification for the claim limitation as claimed, “wherein the at least one device provides for selection from a plurality of output formats for the extracted captions of the live broadcast, and/or the audio or video content; wherein the plurality of output formats include a spreadsheet, an audio file, and a text file.”
Therefore, appropriate correction(s) is/are required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-21 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285) in view of Satoda (US 2003/0110515).
Consider claim 1, Louw teaches a system for targeted content analysis (Figs.1-2), comprising: 
a server platform constructed and configured for network communication with at least one device (Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search); 
wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content (Tuner/Receiver 100, 102, 104 – Fig.1; Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc); 
wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content in real time or near real time (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); and 
wherein the server platform is operable to search the extracted captions for at least one keyword relating to targeted content, thereby creating search result data, and calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet (Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0068 teaches user may select to via a media report detailing levels of media coverage in different media segments and various geographic regions. Paragraph 0033 teaches helping businesses to understand the effectiveness of their advertising by presenting comprehensive information about market share, total size of viewing audience, and other audience information. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc. Paragraph 0052 teaches Internet 200 allows access to broad array of electronic media, including Internet discussion boards, groups, forums, chat rooms, IPTV, Internet newsgroups, blogs, personal websites, etc. All of the foregoing electronic media may be searched and analyzed for specific user defined or system-defined keywords or phrases).
Louw does not explicitly teach wherein the server platform is operable to automatically translate the live broadcast and/or audio stream or video content into a selected language.
In an analogous art, Satoda teaches wherein server platform is operable to automatically translate live broadcast and/or audio stream or video content into a selected language (Paragraph 0092, 0127 teaches video input unit 11 of distribution server receives input of video contents, and character extraction unit 13 detects and generates character information from video contents. Paragraph 0147 teaches distribution server may automatically translate text data of its read character information into another language designated).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include wherein server platform is operable to automatically translate live broadcast and/or audio stream or video content into a selected language, as taught by Satoda, for the advantage of making automatic translation possible between various languages, automatically translating and distributing extracted character information, service of providing video contents in various languages (Satoda – Paragraph 0148), allowing user(s) to follow along with the content, in another language, providing convenience and added utility to the entertainment experience.

Consider claim 2, Louw and Satoda teach wherein the data obtained from the Internet includes social media data (Louw - Paragraph 0016, 0052 teaches consumer-generated or consumer-derived media, such as Internet Discussion boards, group,s forums, chat rooms,… any other public opinion, public consensus, or related information).

Consider claim 6, Louw and Satoda teach wherein the server platform and/or the at least one device is operable to extract segments of the live broadcast and/or the audio or video content based on the at least one keyword relating to targeted content (Louw - Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).

Consider claim 7, Louw and Satoda teach further comprising a summarizer operable to provide a summary of the live broadcast and/or the audio or video content based on the extracted captions (Louw - Fig.6, Paragraph 0076-0077).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Satoda (US 2003/0110515), and further in view of Spinnell et al. (US 2009/0157511).
Consider claim 3, Louw and Satoda teach wherein the data obtained from the Internet includes web data (Louw - Paragraph 0051, 0059, 0066), but do not explicitly teach includes web site traffic.
In an analogous art, Spinnell teaches includes web site traffic (Paragraph 0039, 0055).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Satoda to include includes web site traffic, as taught by Spinnell, for the advantage of allowing for the tracking of the effectiveness of the ad (Spinnell – Paragraph 0039, 0055), allowing for tracking of further metrics to determine how well advertising may be doing.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Satoda (US 2003/0110515), and further in view of Iervolino (US 2020/0090143).
Consider claim 4, Louw and Satoda teach wherein the extracted captions (Louw - Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); and 
Louw and Satoda do not explicitly teach are operable to be recorded on a block chain.
In an analogous art, Iervolino teaches are operable to be recorded on a block chain (Paragraph 0014 teaches recording some or all information relating to content across one or more nodes in a blockchain. Paragraph 0076 teaches when embodied as a blockchain tool may record both content of the present invention, as immutable copies of content stored on one or more nodes, and data relating to the content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Satoda to include are operable to be recorded on a block chain, as taught by Iervolino, for the advantage of providing a decentralized system/structure, that is transparent, that is unalterable, allowing for data to be easily traced and shared throughout the network.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Satoda (US 2003/0110515), and further in view of Chen et al. (US 2008/0086754).
Consider claim 5, Louw and Satoda do not explicitly teach wherein the server platform includes a peer-to-peer platform.
In an analogous art, Chen teaches wherein server platform includes a peer-to-peer platform (Paragraph 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Satoda to include wherein server platform includes a peer-to-peer platform, as taught by Chen, for the advantage of providing a redundant and reliable network, that is relatively inexpensive to implement, allowing for greater scalability, where resources are shared among all users, reducing overall costs that may otherwise require dedicated servers.

Claim(s) 8, 9, 11, 13-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Iervolino (US 2020/0090143), and further in view of Abed (US 2017/0188070).
Consider claim 8, Louw teaches a system for targeted content analysis (Figs.1-2), comprising: 
a server platform constructed and configured for network communication with at least one device (Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search); 
wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content (Tuner/Receiver 100, 102, 104 – Fig.1; Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc);
wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content; and wherein the extracted captions (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); and 
Louw does not explicitly teach wherein the at least one device and/or server platform is operable to add an advertisement tag code (ATC) including a plurality of information associated with the extracted captions, the live broadcast, and/or the audio or video content; and
are operable to be recorded on a block chain.
In an analogous art, Iervolino teaches are operable to be recorded on a block chain (Paragraph 0014 teaches recording some or all information relating to content across one or more nodes in a blockchain. Paragraph 0076 teaches when embodied as a blockchain tool may record both content of the present invention, as immutable copies of content stored on one or more nodes, and data relating to the content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include are operable to be recorded on a block chain, as taught by Iervolino, for the advantage of providing a decentralized system/structure, that is transparent, that is unalterable, allowing for data to be easily traced and shared throughout the network.
Louw and Iervolino do not explicitly teach wherein the at least one device and/or server platform is operable to add an advertisement tag code (ATC) including a plurality of information associated with the extracted captions, the live broadcast, and/or the audio or video content.
In an analogous art, Abed teaches wherein the at least one device and/or server platform is operable to add an advertisement tag code (ATC) including a plurality of information associated with the extracted captions, the live broadcast, and/or the audio or video content (Paragraph 0030, 0063-0066, 0071).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Iervolino to include are operable to be recorded on a block chain, as taught by Abed, for the advantage of allowing the system to monitor automatically and electronically the effectiveness of a particular advertising campaign (Abed – Paragraph 0030), allowing for information to be discretely included.
 	
Consider claim 9, Louw, Iervolino, and Abed teach wherein the server platform is operable to search the extracted captions for at least one keyword, thereby creating search result data, and calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet (Louw - Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0068 teaches user may select to via a media report detailing levels of media coverage in different media segments and various geographic regions. Paragraph 0033 teaches helping businesses to understand the effectiveness of their advertising by presenting comprehensive information about market share, total size of viewing audience, and other audience information. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc. Paragraph 0052 teaches Internet 200 allows access to broad array of electronic media, including Internet discussion boards, groups, forums, chat rooms, IPTV, Internet newsgroups, blogs, personal websites, etc. All of the foregoing electronic media may be searched and analyzed for specific user defined or system-defined keywords or phrases).

Consider claim 11, Abed further teaches wherein server platform is operable to generate an alert based on at least one keyword, wherein the alert includes or links to an identification of the live broadcast and/or the audio or video content (Paragraph 029, 0048-0049, 0073, 0082).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw, Iervolino, and Abed to include wherein server platform is operable to generate an alert based on at least one keyword, wherein the alert includes or links to an identification of the live broadcast and/or the audio or video content, as further taught by Abed, for the advantage of allowing the system to easily notify the user of information of interest, without requiring the user to manually go through a large amount of content in order to keep track of and find desired information, and enabling the user to easily and quickly access desired information.

Consider claim 13, Louw, Iervolino, and Abed teach wherein the server platform is operable to extract segments of the live broadcast and/or the audio or video content based on at least one keyword relating to the targeted content (Louw - Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).

Consider claim 14, Louw, Iervolino, and Abed teach further comprising a summarizer operable to provide a summary of the live broadcast and/or the audio or video content based on the extracted captions (Louw - Fig.6, Paragraph 0076-0077).

Consider claim 21, Abed further teaches wherein server platform is operable to automatically translate the live broadcast and/or the audio and/or video content from a foreign language to a selected language (Paragraph 0085).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw, Iervolino, and Abed to include wherein server platform is operable to automatically translate the live broadcast and/or the audio and/or video content from a foreign language to a selected language, as further taught by Abed, for the advantage of enabling translation to a user’s preferred native language, or language they understand (Abed – Paragraph 0085), allowing user(s) to follow along with the content, in another language, providing convenience and added utility to the entertainment experience.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Iervolino (US 2020/0090143), in view of Abed (US 2017/0188070), and further in view of Chen et al. (US 2008/0086754).
Consider claim 12, Louw, Iervolino, and Abed do not explicitly teach wherein the server platform includes a peer-to-peer platform.
In an analogous art, Chen teaches wherein server platform includes a peer-to-peer platform (Paragraph 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw, Iervolino, and Abed to include wherein server platform includes a peer-to-peer platform, as taught by Chen, for the advantage of providing a redundant and reliable network, that is relatively inexpensive to implement, allowing for greater scalability, where resources are shared among all users, reducing overall costs that may otherwise require dedicated servers.

Claim(s) 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Chen et al. (US 2008/0086754), in view of Poniatowki et al. (US 2011/0135283), and further in view of Yale (US 2002/0091764).
Consider claim 15, Louw teaches a system for targeted content analysis (Figs.1-2), comprising: 
a server platform constructed and configured for network communication with at least one device (Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search); 
wherein the at least one device is operable to receive a live broadcast and/or stream audio or video content (Tuner/Receiver 100, 102, 104 – Fig.1; Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc);
wherein the at least one device and/or the server platform is operable to extract captions of the live broadcast and/or the audio or video content (Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists); 
wherein the at least one device and/or the server platform is operable to search the extracted captions for a targeted content (Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc).
Louw does not explicitly teach search the extracted captions for a targeted content based on user profile and preferences; and
wherein the at least one device provides for selection from a plurality of output formats for the extracted captions of the live broadcast, and/or the audio or video content;
wherein the plurality of output formats include a spreadsheet, an audio file, and a text file; and
 wherein the at least one device and/or the server platform is operable to generate an alert based on the targeted content.
In an analogous art, Chen teaches search extracted captions for a targeted content based on user profile and preferences; and wherein at least one device and/or server platform is operable to generate an alert based on the targeted content (Paragraph 0019 teaches electronic devices 102, 104, and 106 can be adapted to capture and disseminate multimedia data streams via the network 108. Paragraph 0031 teaches alert generation module 208 can access user preferences 226 to identify keywords in a profile of the consumer. Alert generation module 208 can automatically generate an alert if keywords for a topic of interest match content. For example, keywords for topics can be correlated against closed-caption text, etc. Alert generation module 208 can provide a personal media alert to the user. Paragraph 0048 teaches consumer may identify topics of interest and associated keywords in his or her profile, which can be stored in the user preferences 226. An alert can be created when keywords for a topic of interest in the interest profile of the consumer matches content in the program sources. Media content identification unit 706 can correlate keywords for topics against closed-captioning text, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw to include search extracted captions for a targeted content based on user profile and preferences; and wherein at least one device and/or server platform is operable to generate an alert based on the targeted content, as taught by Chen, for the advantage of allowing the system to easily notify the user of information of interest, without requiring the user to manually go through a large amount of content in order to keep track of and find desired information.
Louw and Chen do not explicitly teach wherein the at least one device provides for selection from a plurality of output formats for the extracted captions of the live broadcast, and/or the audio or video content;
wherein the plurality of output formats include a spreadsheet, an audio file, and a text file.
In an analogous art, Poniatowki teaches wherein at least one device provides for selection from a plurality of output formats for extracted captions of the live broadcast, and/or the audio or video content; wherein the plurality of output formats include an audio file, and a text file (Paragraph 0081 teaches text/audio converter converts text to audio. The text/audio converter may include functionality to covert text corresponding to closed captioned data to an audio file. Audio file may be based on a computerized voice, or may be trained for using the voice of a user, a fictional or non-fictional character, etc. The text/audio convert may include functionality to switch languages when converting from voice to text or from text to voice. Paragraph 0089 teaches subtitles in a user-selected language may be overlaid on top of the content, such as a movie or TV show. Subtitles may be derived by various methods such as real-time computational translation of closed captioning text from the original content. Paragraph 0158 teaches speech in an alternate language may be generated based on the closed caption text in the alternate language. Paragraph 0168 teaches annotation content that includes proper name, phrases, explicit language, etc may be derived from closed-captioning portion of the media content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw and Chen to include wherein at least one device provides for selection from a plurality of output formats for extracted captions of the live broadcast, and/or the audio or video content; wherein the plurality of output formats include an audio file, and a text file, as taught by Poniatowki, for the advantage of providing greater management and flexibility, in the processing and use of captions, into format(s) that may be most useful for the user(s) and/ore system.
Louw, Chen, and Poniatowki do not explicitly teach wherein output format include a spreadsheet.
In an analogous art, Yale teaches wherein output format include a spreadsheet (Paragraph 0051 teaches data is formatted by converting it to spreadsheet form).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw, Chen, and Poniatowki to include wherein output format include a spreadsheet, as taught by Yale, for the advantage of providing an easier way to manage, manipulate, organize, and analyze data, providing greater convenience and ease of access to data.

Consider claim 17, Louw, Chen, Poniatowki, and Yale teach wherein the server platform and/or the at least one device is operable to extract segments of the live broadcast and/or the audio or video content based on at least one keyword relating to the targeted content (Louw - Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).

Consider claim 19, Louw, Chen, Poniatowki, and Yale teach wherein the server platform is operable to calculate an impact of the targeted content by correlating the search result data with data obtained from the Internet (Louw - Paragraph 0055 teaches closed captioning streams may be searched for a relevant keyword search criterion. Segments matching particular user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0067 teaches after desired search criteria is entered, present invention searches and develops a hit list of matching media at hit list creation 312. Hit list creation may consult indexed databases, stored information, or other servers to perform the media search. Paragraph 0068 teaches user may select to via a media report detailing levels of media coverage in different media segments and various geographic regions. Paragraph 0033 teaches helping businesses to understand the effectiveness of their advertising by presenting comprehensive information about market share, total size of viewing audience, and other audience information. Paragraph 0046 teaches tuner/receiver 100 receiving broadcast media. Broadcast media comprises all forms of disseminated media, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, etc. Paragraph 0052 teaches Internet 200 allows access to broad array of electronic media, including Internet discussion boards, groups, forums, chat rooms, IPTV, Internet newsgroups, blogs, personal websites, etc. All of the foregoing electronic media may be searched and analyzed for specific user defined or system-defined keywords or phrases).

Consider claim 20, Louw, Chen, Poniatowki, and Yale teach wherein the data obtained from the Internet includes social media data (Louw - Paragraph 0016, 0052 teaches consumer-generated or consumer-derived media, such as Internet Discussion boards, group,s forums, chat rooms,… any other public opinion, public consensus, or related information).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Chen et al. (US 2008/0086754), in view of Poniatowki et al. (US 2011/0135283), in view of Yale (US 2002/0091764), and further in view of Iervolino (US 2020/0090143).
Consider claim 16, Louw, Chen, Poniatowki, and Yale teach wherein the server platform includes a distributed platform (Louw - Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets), extracted captions (Louw - Paragraph 0017 teaches monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0047 teaches a signal processing node 112 that may comprise a closed captioning decoder for extracting a closed caption stream of textual data from a broadcast signal, if one exists)
Louw, Chen, Poniatowki, and Yale do not explicitly teach includes a decentralized platform on a blockchain, and wherein data are recorded on the blockchain.
In an analogous art, Iervolino teaches includes a decentralized platform on a blockchain, and wherein data are recorded on the blockchain (Paragraph 0014 teaches recording some or all information relating to content across one or more nodes in a blockchain. Paragraph 0028 teaches a decentralized electronic database distributed across various computers or nodes. Paragraph 0076 teaches when embodied as a blockchain tool may record both content of the present invention, as immutable copies of content stored on one or more nodes, and data relating to the content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw, Chen, Poniatowki, and Yale to include includes a decentralized platform on a blockchain, and wherein data are recorded on the blockchain, as taught by Iervolino, for the advantage of providing a decentralized system/structure, that is transparent, that is unalterable, allowing for data to be easily traced and shared throughout the network.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 2007/0204285), in view of Chen et al. (US 2008/0086754), in view of Poniatowki et al. (US 2011/0135283), in view of Yale (US 2002/0091764), and further in view of Lai et al. (US 8,209,713).
Consider claim 18, Louw, Chen, Poniatowki, and Yale teach wherein the server platform (Louw - Paragraph 0017 teaches servers positioned in key markets to monitor, record, and encoded all forms of disseminated media in real-time or near real-time. Paragraph 0019 teaches distributed servers across major markets. Paragraph 0022 teaches servers capture and compress media from a variety of sources. Media is then sent via high-bandwidth connection to facilities for analysis. Paragraph 0067 teaches searching and creating a hit list, where hit list creation may consult other servers to perform the media search), extract audio or video segments from the live broadcast and/or the audio or video content (Louw - Paragraph 0018 teaches invention provides methods and systems for gathering and viewing media clips. Invention can scale so as to view segments of broadcast and other media from all major markets via a flexible user interface. User can preview, retrieve or purchase relevant media segments. Paragraph 0055 teaches closed captioning streams may be searched for relevant keyword search criterion. Segments matching user-defined or system-defined criteria may then be indexed, recorded, or further analyzed. Paragraph 0058 teaches users may search for relevant media by numerous search criteria. Media reports include links to broadcast video and radio clips, etc.).
Louw, Chen, Poniatowki, and Yale do not explicitly teach is operable to generate at least one advertisement tag code (ATC), mark the live broadcast and/or the audio or video content with the at least one ATC.
In an analogous art, Lai teaches is operable to generate at least one advertisement tag code (ATC), mark the live broadcast and/or the audio or video content with the at least one ATC (Col 1: lines 64-67, Col 8: lines 8-14 teaches a data tagger for tagging a start and end of an advertisement segment within the broadcast television channel. Col 6: lines 25-35 tags embedded in VBI that uniquely identifies the content material. Start and end of commercial tags can be embedded in VBI, which is currently used to broadcast closed captioning and data.).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Louw, Chen, Poniatowki, and Yale to include is operable to generate at least one advertisement tag code (ATC), mark the live broadcast and/or the audio or video content with the at least one ATC, as taught by Lai, for the advantage of enabling the system to monitor for information and tags, and can thus be used to distinguish the start or end of a commercial (Col 6: lines 28-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425